        Case 1:20-cv-00479-DAD-JLT Document 16 Filed 12/11/20 Page 1 of 1


1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   JESUS CORRALES TORRES,                            Case No.: 1:20-cv-00479 DAD JLT
11                  Plaintiff,                         ORDER AFTER NOTICE OF SETTLEMENT
12           v.                                        (Doc. 15)

13   TARGET CORPORATION, et al.,
14                  Defendants.
15
16           The parties report that they have settled the matter and indicate they will seek dismissal of
17   the action soon. (Doc. 15) Thus, the Court ORDERS:
18           1.     The stipulation to dismiss the action SHALL be filed no later than January 22,
19   2021;
20           2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court
22   imposing sanctions, including the dismissal of the action.
23
     IT IS SO ORDERED.
24
25      Dated:     December 10, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28
